Name: Commission Regulation (EEC) No 1741/84 of 21 June 1984 amending Regulation (EEC) No 649/78 as regards the level of the processing security fixed for intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: marketing;  civil law;  food technology
 Date Published: nan

 No L 164/20 Official Journal of the European Communities 22. 6 . 84 COMMISSION REGULATION (EEC) No 1741/84 of 21 June 1984 amending Regulation (EEC) No 649/78 as regards the level of the processing security fixed for intervention butter intended for direct consumption in the form of concentrated butter Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 6 (7) thereof, Whereas Article 2 (3) of Commission Regulation (EEC) No 649/78 of 31 March 1978 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter (3), as last amended by Regulation (EEC) No 890/84 (4), fixes the amount of the proces ­ sing security per 100 kilograms of butter ; whereas the level of the said security is linked to the level of the aid granted for the butter ; whereas the amount of this aid has been reduced by 38 ECU ; whereas the amount of the security should be reduced accordingly ; Article 1 In the second indent of Article 2 (3), '200 ECU' is hereby replaced by ' 162 ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 June 1984. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 148, 28. 6. 1968, p. 13 . 0 OJ No L 150, 6. 6. 1984, p. 6. 0 OJ No L 86, 1 . 4. 1978, p. 33 . (4) OJ No L 91 , 1 . 4. 1984, p. 57.